              Case 3:19-cv-01109-CL             Document 16          Filed 08/19/21         Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON


FRANKIE J.1,

                  Petitioner,                                                      Civ. No. 3:19-cv-01109-CL

         v.                                                                                              ORDER

ANDREW SAUL, Acting
Commissioner of Social Security,

            Defendant.
_____________________________

MCSHANE, Judge:

         Magistrate Judge Mark Clarke filed a Findings and Recommendation (#14), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

Magistrate Judge Clarke’s Findings and Recommendation (#14) is adopted. The Commissioner’s

final decision is affirmed.

IT IS SO ORDERED.

         DATED this 18th day of August, 2021.

                                                       _______/s/ Michael J. McShane________
                                                               Michael McShane
                                                           United States District Judge
1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
1 – ORDER
